DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 19 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hemmer in view of Wang, and further in view of Sakurahara.  Hemmer discloses in the Figures and specification (see in particular Figures 3 and 4 and paragraphs [0013], [0022] and [0056-57]) a neck mechanism for a mannequin comprising at least three joint units 302 which provide at least three rotational degrees of freedom with rotational axes as shown in Figure 4.  The bottom joint is connected to a torso of a mannequin, while the top joint is connected to a head of the mannequin.  Hemmer further discloses at paragraphs [0056-57] that a motion sensor (304, 314) is configured to measure movements at each of the at least three joints.  While Hemmer does not explicitly disclose a skull as recited, this feature is well-known in the art, as shown for example by Wang, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of providing a more detailed anatomical simulation.  Hemmer further discloses at Figure 3 and at paragraph [0056] that each of the joints 302 comprises a shaft 312 which defines a rotation axis of its respective joint.  Hemmer does not disclose that the shafts are disposed between journal walls as recited.  However, this feature is known in the art, as taught for example at col. 1, lines 17-25 of Sakurahara.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Hemmer as viewed in combination with Wang by providing a pair of journal walls at least one of the joints as recited as an obvious substitution of one known element for another to achieve predictable results and for the purpose of stabilizing a position of the rotating shaft.
With respect to claims 2 and 3, the specific degrees of freedom being provided by particular joints as recited are considered to amount to obvious rearrangements of parts having no new or unexpected results under MPEP 2144.04(VI)(C).  With respect to claim 4, Wang discloses at col. 4, lines 20-58 the provision of a plurality of joint elements 38 between vertebral disc elements 32.  Additionally, the provision of a fourth joint as recited is considered to amount to an obvious duplication of parts having no new or unexpected results under MPEP 2144.04(VI)(B).  With respect to claim 5 and 6, the joints of Wang provide parallel and spaced axes of rotation as recited.  With respect to claim 7, Hemmer discloses at paragraphs [0019-22] and [0057] that the movement sensors are rotary motions sensors at each joint unit.  With respect to claim 8, Wang discloses a mannequin comprising a skull and a trunk as recited.  With respect to claim 9, the provision of weights as recited is suggested Wang, which teaches at col. 3, lines 39-48 that its mannequin is constructed to simulate a weight of the corresponding human anatomy.  With respect to claim 19, Wang discloses that its trunk comprises an articulated skeleton.  With respect to claim 42, Hemmer discloses a shaft defining an axis of rotation at first and second joints 302.  The provision of journal walls at each of these locations is suggested by the combined teachings of Hemmer and Sakurahara.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hemmer in view of Wang and Sakurahara, and further in view of Bardsley.  Hemmer as viewed in combination with Wang and Sakurahara discloses the claim limitations with the exception of the disk ring connected to a shaft of the joint unit as recited.  However, this feature is known in the art, as disclosed for example by Bardsley (see e.g. disk ring 1703 as shown in Figure 17), and would have been obvious to one of ordinary skill in the art for the purpose of securing and stabilizing the position of the neck mechanism within the skull.  While the disk ring of Bardsley is not disclosed as being disposed at a shaft at the top one of the joints as recited, this limitation amounts to an obvious rearrangement of parts having no new or unexpected results under MPEP 2144.04(VI)(C).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hemmer in view of Wang and Sakurahara, and further in view of Engels.  Hemmer as viewed in combination with Wang and Sakurahara discloses the claim limitations with the exception of the provision of elastics connecting the skull to the trunk as recited.  However, this feature is known in the art, as disclosed for example by Engels (see col. 5, line 25 to col. 6, line 35), and would have been obvious to one of ordinary skill in the art for the purpose of more securely fastening the head to the trunk while simulating certain movements of the neck.

Claims 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hemmer in view of Wang, and further in view of Gonzalez.  Hemmer as viewed in combination with Wang and Sakurahara discloses the claim limitations with the exception of the provision of an airway simulator apparatus comprising a tube connected to an expandable balloon in the trunk as recited.  However, this feature is known in the art, as disclosed for example by Engels (see e.g. Figure 1 and col. 6, line 26 to col. 7, line 44, disclosing tube elements 9, 10, 14, 16, 17 and 20 connected to expandable balloons 18, 19 and 22 located in the trunk portion of the mannequin of Gonzalez), and would have been obvious to one of ordinary skill in the art for the purpose of providing a more comprehensive anatomical simulator configured to simulate and train a user in airway management.  With respect to claim 13, Gonzalez discloses a mouthpiece 8 connected to the tubing at an opening.  With respect to claim 14, Gonzalez further discloses a nose tube extending to a nostril 5.  With respect to claim 15, the tracheal tube 14 of Gonzalez diverges into two tube sections 16 and 17 attached to expandable balloons 18 and 19 respectively.  With respect to claim 16, Gonzalez discloses an esophageal tube 20 connected to expandable balloon 22.  With respect to claim 18, the tubing of Gonzalez is connected to its head portion.  While Gonzalez does not disclose an articulated skull, the combined teachings of the prior art references (in particular Gonzalez and Wang) suggest the claim limitation. 

Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  There is no disclosure or suggestion of an abutment connected to at least one of the journal walls as recited in the claim.

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.  With respect to the newly added limitation of a shaft defining a rotation axis and located between journal walls, this feature is suggested by the combined teachings of Hemmer and Sakurahara as discussed above.
With respect to the arguments concerning claim 4, one of ordinary skill in the art would understand observed motion of a human spine, and would have found it obvious to provide additional joints as necessary to replicate such motion.  The provision of a fourth joint does not yield any new or unexpected results, and is thus considered to be obvious in light of the teachings of the prior art. In response to applicant's argument that the joints disclosed by Wang have a different structure than the joints of the present invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Wang provides a general example of the advantages to having a plurality (more than three) of joints in a device simulating a human spine.  The combined teachings of the prior art, viewed as a whole, suggest the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kawakubo, Fidge and Tosaka discloses additional examples of journal walls configured to rotatably support shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
September 1, 2022